Case 1:21-cv-01722-SCJ Document 5 Filed 04/30/21 Page 1of1

UNITED STATES DISTRICT COURT, NORTHERN DISTRICT OF GEORGIA

PROJECT VERITAS Case Na.: 1:21-CV-1722
Plaintifi/Petitioner

VS.

CABLE NEWS NETWORK, INC AFFIDAVIT OF SERVICE OF

Defendant/Respondent | SUMMONS; COMPLAINT; CERTIFICATE OF
INTERESTED PERSONS AND CORPORATE
DISCLOSURE STATEMENT

Received by Marsha Lausman, on the 28th day of April, 2021 at 9:30 PM to be served upon Gable News Network,
inc. clo CT Corporation Systems, Registered Agent at 289 Culver St S, Lawrenceville, Gwinnett County, GA
30046.

On the 29th day of April, 2021 at 12:54 PM, |, Marsha Lausman, SERVED Cable News Network, Inc. c/o CT
Corporation Systems, Registered Agent ai 289 Cuiver St S, Lawrenceville, Gwinnett County, GA 30046 in the
manner indicated below:

CORPORATE SERVICE, by personally delivering 1 copy(ies) of the above listed documents to the named Corporation,
by serving CT Corporation Systems, Registered Agent, on behalf of said Corporation.

THE DESCRIPTION OF THE PERSON WITH WHOM THE COPY OF THIS PROCESS WAS LEFT !S AS FOLLOWS:
Who accepted service in accordance with social distancing requirements (placed the documents in a clearly
visible place at least six feet away from the subject and advised the subject to retrieve them after stepping away},
with identity confirmed by subject saying yes when named, a blonde-haired white female approx. 55-65 years of
age, 5'8"-5'10" tall and weighing 180-200 ibs with glasses. Jayne Richardson, SOP

Service Fee Total: $150.00

Per U.S. Code § 1746, ! declare under penalty of perjury under the laws of the United States of America that the foregoing
is true and correct.

 

 

 

‘ 10/18/2004 f

+ A 7
Fj PUBS «
1 VE TT CoM we

ery ys

APR 29 2021
NAME: wa ASL
Marsha Lausman Server ID # Date
. . APR 29 2021 .
Notary Public: Subscribed and sworn before me on this day oa in the year of 20__
Personally known to me 5" or identified by the following document:
Number/Reference:
EAU Notary Public for S oot
wb PAU 2 otary Public for State of;
pec oe > oe “OTe Ay, Commission Expiration:
Notary Public (Legal Signature) 2 oy ~ Aap Sot
= of EXPIREs +
= {| GEORGI, !

=
=
S
=
2
a.
~
2

~

 

Page 1 of 1

ee WU

 

 

 

 

 

 

 
